DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) s 14-15 and 17 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2016/0009885 to Zeng et al., (hereinafter “Zeng”).
The rejection stands as per reasons of record. 
As discussed in the previous office action, Zeng discloses  a composition for a low specific gravity molded foam, comprising at least one polymer component selected from the group consisting of a peroxide-crosslinkable thermoplastic resin, a peroxide-crosslinkable rubber and a peroxide-crosslinkable thermoplastic elastomer, thermally expandable microspheres, and an organic peroxide crosslinking agent.  See the entire document, for example embodiments 3,  [0029] et seq.  
In illustrative embodiment 3, the  thermally expandable microspheres are present in an amount of about 9 parts by weight, based on 100 parts by weight of the polymer component; and the organic peroxide crosslinking agent is present in an amount of about 3,5 parts by weight, based on 100 parts by weight of the polymer component (polyethylene plus elastomer).
The thermally expandable microspheres of embodiments 3 Matsumoto MSH series microspheres, which are believed to be microspheres with acrylonitrile/poly(methyl)methactylate (PMMA) based shell and the peroxide crosslinked is  dicumyl peroxide with 1 minute half-life temperature of about 175 C.  As previously discussed, it is believed that the disclosed microspheres with acrylonitrile/poly(methyl)methactylate (PMMA) based shell.  As evident from the disclosure of Zeng, the foaming is obtained at T of 145-165 C [0039], which means that the starting expansion temperature must be no higher than the foaming temperature. 
Thus the expansion start temperature (Tstar) of the thermally expandable microspheres is lower than the 1 minute half-life temperature of the organic peroxide crosslinking agent.
The invention as claimed, thus, is fully anticipated by the disclosure of Zeng. 


Claim Rejections - 35 USC § 102/103
Claim(s) s 1-7, 9-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US PGPub 2016/0009885 to Zeng et al., (hereinafter “Zeng”).
The disclosure of Zang is discussed above and in the previous office action.  As previously discussed,   Zeng further discloses a method for producing a low specific gravity molded foam, comprising: providing the foamable compositions as discussed above; introducing the foamable composition into a mold for producing a molded foam; raising the temperature of the foamable composition to at least the expansion start temperature (Tstart) of the thermally expandable microspheres to expand the foamable composition in the mold; forming a molded foam in a state in which the foamable composition is expanded to fill the mold; and releasing the molded foam from the mold.  The reference further discloses foams obtained by the disclosed process. See claims, embodiment 3.
In illustrative example 3, [0039] Zang disclosed two alternative embodiments of foaming the foamble composition “(4) putting the mixed material into a module, and putting the module into a press vulcanizer to foam at a temperature of 170° C., under 10 MPa and for 10 minutes, opening the module, taking the material out and forming under a light pressure to obtain the polyethylene foaming material; or putting the module into a press vulcanizer to foam at a temperature of 155° C., under 10 MPa for 7 minutes, demolding after being cooled down to room temperature, and foaming for second time at a temperature of 175° C. for 8 minutes to prepare the polyethylene foaming material.”
The first process completely correspond to the process utilized by  the applicants in their illustrative examples, and is reasonable believed to inherently meet the limitation of "forming a molded foam in a state in which the foamable composition is expanded to fill the mold; and releasing the molded foam from the mold, wherein the molded foam is demolded after crosslinking in a state in which the foamable composition is expanded to substantially completely fill the mold"  since at the disclosed temperature both expansion and crosslinking would take place (due to the Tstart of expandable microspheres and decomposition temperatures of the peroxide used). 
Th burden is shifted to the applicants to provide factual evidence to the contrary. 
Even in the second embodiment first step of foaming also satisfies the claimed limitations since at the claimed processing temperatures foaming and at least some crosslinking is expected.
The burden is also shifted to the applicants to provide factual evidence  to the contrary.
The process disclosed by Zeng further comprises a step of raising the temperature of the foamable composition by directly or indirectly heating the mold with a heat source to a temperature fully corresponding to the claimed temperature. [0039]
The mold is heated to a temperature that fully correspond to the claimed temperatures. [0039]. The foamable composition introduced into the mold remains unfoamed until demolded. 
The  molding temperature is maintained in a state in which the mold is substantially completely filled with the foamable composition to complete the molded foam, such that the volume ratio of the mold to the molded foam is 1:1. The molded foam is demolded after crosslinking in a state in which the foamable composition is expanded to substantially completely fill the mold. See, for example, [0022, 39]. 

Response to Arguments
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive. 
With respect to the rejection of claim 1 over Zang, the applicants argue that   the Office fails to articulate that Zeng anticipates the claimed limitations, "forming a molded foam in a state in which the foamable composition is expanded to fill the mold; and releasing the molded foam from the mold, wherein the molded foam is demolded after crosslinking in a state in which the foamable composition is expanded to substantially completely fill the mold." 
The examiner notes that the limitation of “wherein the molded foam is demolded after crosslinking in a state in which the foamable composition is expanded to substantially completely fill the mold” is newly introduced with the last amendment after the office issued the non-final rejection and the applicants arguments that a limitation that was not presented during the examination is not addressed in the office action is without any merits.
The limitation is now addressed in the rejection set forth above.
The applicants discuss the process of Zang as containing steps 1-6  recited by the applicants.  It is noted that this one of the two expressly disclosed methods, the first does not require any second foaming.  See [0039]. 
The applicants further argue that “the claim requires that the crosslinking must be performed after the step of forming a molded foam and the foamable composition is expanded to completely fill the mold.”
The examiner disagrees.  There is no limitation that the crosslinking must be performed after the step of forming a molded foam and the foamable composition is expanded to completely fill the mold.  All the claim require is that “the molded foam is demolded after crosslinking in a state in which the foamable composition is expanded to substantially completely fill the mold.”  There is nothing in the recited limitation that prevents the crosslinking step to take place at the same tome as foaming.  A process in which the foamable composition expands and fills the mold and crosslinks (at least to some degree)  at the same time fully meet the claimed limitations.
Moreover, the arguments that “the crosslinking must be performed after the step of forming a molded foam and the foamable composition is expanded to completely fill the mold” appears to be an inherent process of foaming a foamable composition at the temperatures that exceed the expansion temperature of the microspheres and is close to  1- minute half-life temperature of the organic peroxide crosslinking agent.  Foaming occurs fast and crosslinking takes some tine due to fast expansion of microspheres at the processing temperatures exceeding Tstart and doe to slower release of free radicals by the peroxide at that temperature. 
Thus is further supported by the discussion of step S3 in [0066-67] or in the illustrative examples in which the discussion and the examples foaming to fill the mold and crsooslinking takes place in the same mold at the same temperature over tome, just  as in examples of Zang.  
The applicants refer to paragraph 3-5 on page 18 of the originally filed application for further support of their arguments. The referenced paragraph state that “he molded foam undergoes no shrinkage even after demolding because crosslinking occurs in a state in which the foamable composition is substantially completely expanded in the mold.”  This is hardly a surprising conclusion since the Tstart of the expandable microspheres is significantly lower the decompositions temperature of peroxides used.  Noted that it is quite similar to the foaming of composition of Zang in the first foaming step.  It is further noted that in all illustrative examples foaming and molding are performed at the same temperature, just as in examples of Zang.  The foaming takes place simultaneously with crosslinking, although to achieve considerable crosslinking may take longer times than complete foaming.   Note that crosslinking temperatures reported in the instant application and using dicumyl peroxide as the crosslinking agent are quite similar to the temperatures of the first foaming step in Zang or at the only foaming step as disclosed in alternative embodiments as discussed above.
The applicants further argue that the process of the invention provides for unexpected results as shown by comparing examples 2 and 3 with illustrative example 5.
First, it is noted that anticipation rejection can not be overcome by showing of unexpected results.  Second, the results are hardly unexpected.  In comparative example 5 foaming takes place at the temperatures far exceeding 1- minute half-life temperature of the organic peroxide crosslinking agent at which the crosllinking agent is substantially completely decomposed providing highly crosslinking material in short period of time, which is not expected to foam significantly by the microspheres with high Tstart. 
The arguments, therefore, are not convincing.
With respect to the rejections of claims 14 over either Zeng or Underwood, the applicants argue that both references are silent  to the claimed limitation of “.the expansion start temperature (Tstart) of the thermally expandable microspheres is equal to or lower than the 1 minute half-life temperature of the organic peroxide crosslinking agent."
While the references do not address this limitation, the limitation is inherent as an inherent property exhibited by the specific expandable microspheres and specific peroxide compounds used in illustrative examples of both references as discussed above.
The applicants further argue that “points out that the present invention discloses an unexpected effect when the Tstart of the thermally expandable microspheres is equal to or lower than the 1- minute half-life temperature of the organic peroxide crosslinking agent to foam a molded foam with low specific gravity (0.5 or less). Applicant repeats the same arguments mentioned above.”
It is expressly noted on the record that showing of results that , arguable, may be unexpected, is completely irrelevant to the anticipation rejection under 35 USC 102.  Same compositions (such those disclosed by the references and disclosed in the instant application) inherently exhibit all the same properties regardless of whether the properties are discussed in the references or not.  Anticipation rejection cannot be overcome by showing of unexpected results. 
The invention as claimed, thus is still considered to be unpatentable over the teachings of Zang.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



/IRINA S ZEMEL/         Primary Examiner, Art Unit 1765